Citation Nr: 1105973	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-10 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Entitlement to service connection for a lumbar spine 
disability.

2.	Entitlement to service connection for a psychiatric disorder 
claimed as a depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to March 1977 
and from April 1990 to October 1990.  He also served various 
periods with the Utah National Guard.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  The case has since been transferred to the RO in Phoenix, 
Arizona.

The Veteran testified before the undersigned at a November 2010 
Board hearing in Phoenix, Arizona.  This transcript has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is alleging his lumbar spine disability resulted from 
active service.  Specifically, the Veteran alleges that he 
injured his back when he was involved in a motorcycle accident in 
1977.  See e.g. November 2010 Board hearing.  The Veteran also 
alleges that he currently suffers from a major depressive 
disorder as secondary to his lumbar spine disability.  

A service treatment record from April 1992 showed the Veteran 
reported that he was suffering from low back pain.  He stated 
that it began in March 1992 while he was lifting weights.  The 
Veteran was diagnosed with a muscle strain of the lower back and 
prescribed pain medication.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2010).  Active military, naval and air service 
includes active duty, any period of on active duty for training 
(ACDUTRA) during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty for training (INACDUTRA) 
during which the individual concerned was disabled or died from 
an injury incurred or aggravated in line of duty.  38 C.F.R. § 
3.6(a) (2010).

Alternatively, for secondary service connection, it must be shown 
that the disability for which the claim is made is proximately 
due to or the result of a service-connected disease or injury or 
that a service-connected disease or injury has chronically 
worsened the disability for which service connection is sought.  
38 C.F.R. § 3.310

In the instant case, the Board observes there has not been a 
complete verification of the Veteran's periods of active duty 
service, ACDUTRA, and INACDUTRA service with the National Guard.  
Thus far, the only verified periods of active duty service are 
from October 1976 to March 1977 and April 1990 to October 1990.  
However, at the November 2010 Board hearing the Veteran indicated 
he served in the Utah National Guard from 1976 to 1994.  Further, 
personnel and treatment records related to these periods have not 
been associated with the claims file.  Only service department 
records can establish if and when a person was serving on active 
duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 
232, 237 (1994).

Furthermore, the Board observes the Veteran was provided a VA 
examination in June 2010 for his lumbar spine disability claim.  
The examiner indicated that he was not able to review the claims 
file prior to examining the Veteran.  The examiner offered an 
opinion that the Veteran's current lumbar spine disability was 
not related to the 1977 motorcycle accident.  However, he did not 
address the April 1992 service treatment record which indicated 
the Veteran was seen for lower back pain.  The examiner also did 
not comment on if the Veteran's lumbar spine disability was 
aggravated by service.  The Board observes that as the claims 
file was not reviewed, and all theories of entitlement were not 
considered, the examination was inadequate under Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate).  As such, the 
Veteran should be afforded a new VA examination so that the 
examiner can review the claims file as well as any service 
treatment records.

In addition, the Veteran's claim of service connection for a 
major depressive disorder is impacted by the outcome of his 
lumbar disability claim, as he is claiming his depressive 
disorder is secondary to his lumbar spine disability.  Therefore, 
the two claims are inextricably intertwined.  The United States 
Court of Appeals for Veterans Claims (Court) has held that all 
issues "inextricably intertwined" with an issue certified for 
appeal are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the 
claim for a major depressive disorder is "inextricably 
intertwined" with the service connection claim for a major 
depressive disorder, it must also be remanded to the AOJ in 
accordance with the holding in Harris.

Accordingly, the case is REMANDED for the following action:

1.	Contact the National Personnel Records 
Center, and other appropriate sources, 
to include the Utah Adjutant General, 
and request the following:

a.	A verification of all periods of 
active service including ACDUTRA and 
INACDUTRA with the National Guard.

b.	All service personnel and service 
treatment records with respect to the 
Veteran's service with the National 
Guard. 

All efforts to obtain such records 
must be documented and associated 
with the claims file.  VA must 
attempt to obtain records from a 
Federal department agency until it is 
reasonably certain that the records 
do not exist or that any further 
efforts to obtain the records would 
be futile.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e)(1).

2.	Schedule the Veteran for a VA 
examination to determine the etiology 
of his lumbar spine disability.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the 
examination report should reflect that 
such a review was accomplished.  Any 
necessary testing should be 
accomplished.  After reviewing the 
record and examining the Veteran, in 
addition to the other information 
provided in the examination report, the 
examiner should provide the following 
opinions:

a.	Whether or not the Veteran's current 
lumbar spine disability is related to 
any incident of service, to include 
during active duty, ACDUTRA, and 
INACDUTRA.  

b.	Whether any diagnosed lumbar spine 
disability pre-existed service, and 
if so whether such condition was 
aggravated by service, to include 
during active duty, ACDUTRA, and 
INACDUTRA.  

It would be helpful if the examiner 
would use the following language, as 
may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  

The examiner should provide a complete 
rationale for any opinion provided.  
Conversely, if the examiner concludes 
that an etiological opinion cannot be 
provided, he or she should clearly and 
specifically so specify in the 
examination report, with an explanation 
as to why this is so.

3.	Schedule the Veteran for a VA 
examination to determine the etiology 
of any psychiatric disorder.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the 
examination report should reflect that 
such a review was accomplished.  Any 
necessary testing should be 
accomplished.  After reviewing the 
record and examining the Veteran, in 
addition to the other information 
provided in the examination report, the 
examiner should provide the following 
opinions:

a.	After identifying all current 
psychiatric disorders, to include any 
depression and/or pain disorder, 
indicate whether or not any 
psychiatric disorder is related to 
any incident of service, to include 
during active duty, ACDUTRA, and 
INACDUTRA.  

b.	Whether any diagnosed psychiatric 
disorder was caused or aggravated by 
any service-connected disability to 
include a left shoulder or left 
finger disability.

c.	 Whether any diagnosed psychiatric 
disorder was caused or aggravated by 
the Veteran's lumbar spine 
disability. 

4.	After completing the above, and any 
other development deemed necessary, the 
AOJ should readjudicate the claims.  If 
the benefits sought on appeal are not 
granted, the appellant should be 
furnished with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

